Citation Nr: 1232562	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  10-08 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include a major depressive disorder with psychotic features and a panic disorder, to include as secondary to a service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to September 1973.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran did not request a hearing before the Board.  

The RO has adjudicated the claims for service connection for a psychiatric disorder as separate service connection claims for psychosis, claimed as depression with psychotic features, and a major depressive disorder, claimed as depression, respectively.  The record indicates that the Veteran has been diagnosed with psychiatric disorders other than depression and psychosis, such as a panic disorder first noted in April 2005.  In addition, as will be explained below, the evidence suggests that the Veteran's claimed psychiatric disorder symptomatology might have been caused or aggravated by the Veteran's service-connected left knee disability.   Therefore, the Board has recharacterized the Veteran's claim as service connection for a psychiatric disorder, to include a major depressive disorder with psychotic features and a panic disorder, to include as secondary to a service-connected left knee disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a health disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Board finds that additional development is required regarding the issue of service connection for psychiatric disorder, a major depressive disorder with psychotic features and a panic disorder, prior to Board adjudication.  38 C.F.R. 
§ 19.9 (2011).

The Veteran essentially contends that he developed a psychiatric disorder during service.  The Veteran's service treatment records indicate treatment for anxiety symptoms in August 1972.  In a February 2010 statement, included with his Substantive Appeal to the Board, the Veteran indicated that he has been treated for depression and other mental disorder symptomatology since his discharge from service.  

Pertinent treatment records currently are not included in the claims file.  In a June 2002 disability determination, it was indicated that the Veteran was disabled due to a primary affective disorder and a secondary anxiety-related disorder.  The private treatment records procured from SSA along with the decision include an April 2004 letter and an April 2005 evaluation written by Dr. Geraldine Wu, M.D, a psychiatrist practicing in Cincinnati, Ohio.  In the April 2004 letter, Dr. Wu reported that she had provided psychiatric treatment to the Veteran for anxiety symptomatology over the previous three years.  In the April 2005 evaluation, Dr. Wu noted that she had last seen the Veteran in March 2005.  Dr. Wu indicated that the Veteran experienced depression, low energy, low motivation, high anxiety, nervousness, agitation, fearfulness, shakiness, insomnia, and suicidal thoughts.  Dr. Wu's April 2005 diagnoses were a recurrent major depressive disorder and a panic disorder.  

Although Dr. Wu apparently treated the Veteran from approximately 2001 through 2005, the claims file contains no indication that VA attempted to procure any treatment records from Dr. Wu's practice besides the aforementioned April 2004 letter and April 2005 evaluation found in the Veteran's SSA records.  In addition, in a March 2001 private treatment record, also found in the SSA records, a private medical examiner indicated that the Veteran previously had been treated by a Dr. Vivian for psychiatric disorder symptomatology.  Although records of psychiatric treatment are pertinent to the Veteran's claim for service connection for a psychiatric disorder, the claims file contains no indication that VA attempted to obtain treatment records from the office of Dr. Vivian.  In an August 2009 VA psychiatric examination report, a VA examiner reported reviewing VA electronic medical records, indicating VA treatment for a psychiatric disorder in 2003.  The Board notes that the record does not contain VA treatment records for the year 2003.  Moreover, the most recent VA treatment record included in the claims file, outside of an April 2010 VA medical examination report related to a competency determination, is dated October 23, 2009.  In order to assist the Veteran in this matter, reasonable measures should be taken to procure the outstanding treatment records, to include the private treatment records from the respective offices of Dr. Geraldine Wu and Dr. Vivian, and all 2003 VA treatment records and any VA treatment records dating from October 23, 2009.  

The August 2009 VA psychiatric examination report shows a diagnosis of major depressive disorder with psychotic features.  Having reviewed the claims file, interviewed the Veteran, and provided a mental examination, the VA examiner concluded that the Veteran's current psychiatric disorder was less likely than not related to service.  Of note, as the Veteran's SSA records had not been procured and associated with the claims file until November 2009, the August 2009 VA examiner did not review them prior to writing his opinion.  Moreover, the VA examiner reported that the Veteran's severe medical problems had likely contributed to his psychotic symptomatology.  The Veteran currently is service-connected for instability of the left knee, evaluated as 20 percent disabling.  Therefore, considering the above, the Board finds that another examination is required to determine whether the Veteran has a current psychiatric disorder that is either related to service, or was caused or permanently aggravated by the Veteran's service-connected left knee instability.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ensure compliance with all VCAA notice and assistance requirements.  Specifically, the AMC/RO should provide notice regarding the requirements for substantiating a claim for service connection for a disorder as secondary to an already service-connected disability.  38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2011). 

2.  The AMC/RO should request the Veteran identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided care for his psychiatric disorder, to include Dr. Geraldine Wu of Cincinnati, Ohio, and Dr. Vivian.  After securing the necessary releases, the AMC/RO should attempt to obtain copies of pertinent treatment records identified by the Veteran.  

3.  The AMC/RO should procure all of the Veteran's 2003 VA treatment records and all VA treatment records dated from October 23, 2009.  

4.  After the above is completed and the available pertinent outstanding treatment records have been procured and associated with the claims file, the AMC/RO should afford the Veteran a VA psychiatric examination, to determine the nature and etiology of the Veteran's claimed psychiatric disorder.  The claims folder should be made available to the VA examiner. 

Following the review of the claims file, an interview with the Veteran, and a mental examination, the VA examiner should offer the following opinions:

a.  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed psychiatric disorder had its onset during service or is otherwise related to service or any incident of service, to include the diagnosed in-service anxiety symptoms?

b. Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed psychiatric disorder was caused by the Veteran's service-connected instability of the left knee?

c. Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed psychiatric disorder was aggravated (permanently worsened in severity) by the Veteran's service-connected instability of the left knee?

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

The VA examiner is further advised that aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond its natural progression, versus a temporary flare-up of symptoms.  If the VA examiner determines a disorder was aggravated, although not caused, by the Veteran's service-connected instability of the left knee, he or she should indicate the degree of such aggravation over and the above the natural course of the disorder.

A rationale should be given for any opinion provided.  If an opinion cannot be provided without resort to pure speculation, the VA examiner should explain why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc).  The VA examiner should identify the relevant testing or other information needed to provide the requested opinions.  If development is required, the development should be conducted and the claims file returned to the VA examiner.

4.  After completion of the foregoing and all other necessary development, the AMC/RO should re-adjudicate the claim for service connection for a psychiatric disorder, to include a major depressive disorder with psychotic features and a panic disorder, to include as secondary to a service-connected left knee disability.  If any benefit sought remains denied, the Veteran and the representative should be furnished a Supplemental Statement of the Case (SSOC), and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may adversely affect the outcome of the claims.  See 38 C.F.R. 
§ 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


